 



Exhibit 10.1

GARTNER, INC.

2002 EMPLOYEE STOCK PURCHASE PLAN

As Amended and Restated Effective June 1, 2005

     The following constitute the provisions of the 2002 Employee Stock Purchase
Plan of Gartner, Inc.



  1.   PURPOSE.

     The purpose of the Plan is to provide employees of the Company and its
Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company through accumulated payroll deductions. It is the intention of the
company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Internal Revenue Code of 1986, as amended. The provisions of
the Plan, accordingly, shall be construed so as to extend and limit
participation in a manner consistent with the requirements of that section of
the Code.



  2.   DEFINITIONS.



  (a)   “Administrator” shall mean the Board or the committee of the Board
appointed to administer the plan pursuant to Section 13 hereof.     (b)  
“Board” shall mean the Board of Directors of the Company.     (c)   “Code” shall
mean the Internal Revenue Code of 1986, as amended.     (d)   “Common Stock”
shall mean the Class A Common Stock, par value $.0005, of the Company.     (e)  
“Company” shall mean Gartner, Inc.     (f)   “Compensation” shall mean all base
straight time gross earnings, payments for overtime, shift premium, incentive
compensation, incentive payments, bonuses, and commissions.     (g)  
“Designated Subsidiaries” shall mean the Subsidiaries which have been designated
by the Board from time to time in its sole discretion as eligible to participate
in the Plan.     (h)   “Employee” shall mean any individual who is an employee
of the Company for purposes of tax withholding under the Code whose customary
employment with the Company or any Designated Subsidiary is at least twenty
(20) hours per week. For purposes of the Plan, the employment relationship shall
be treated as continuing intact while the individual is on sick leave or other
leave of absence approved by the Company. Where the period of leave exceeds
90 days and the

 



--------------------------------------------------------------------------------



 



      individual’s right to reemployment is not guaranteed either by statute or
by contract, the employment relationship will be deemed to have terminated on
the 91st day of such leave.



  (i)   “Enrollment Date” shall mean the first day of each Offering Period.    
(j)   “Exercise Date” shall mean the last day of each Offering Period.     (k)  
“Fair Market Value” shall mean, as of any date, the value of Common Stock
determined as follows:



  (1)   If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the National Market System
of the National Association of Securities Dealers, Inc. Automated Quotation
(“NASDAQ”) System, its Fair Market Value shall be the closing sales price for
the Common Stock (or the closing bid, if no sales were reported), as quoted on
such system or exchange (or the exchange with the greatest volume of trading in
Common Stock) on the date of such determination (or, if not a market trading
day, then the last market trading day prior to the date of determination), as
reported in The Wall Street Journal or such other source as the Board deems
reliable; or     (2)   If the Common Stock is quoted on the NASDAQ system (but
not on the National Market System thereof) or is regularly quoted by a
recognized securities dealer but selling prices are not reported, its Fair
Market Value shall be the mean between the high bid and low asked prices for the
Common Stock on the date of such determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable; or     (3)  
In the absence of an established market for the Common Stock, the Fair Market
Value thereof shall be determined in good faith by the Administrator.



  (l)   “Offering Period” shall mean a period of approximately six (6) months,
commencing on the first Trading Day on or after June 1 and terminating on the
last Trading Day in the period ending the following November 30, or commencing
on the first Trading Day on or after December 1 and terminating on the last
Trading Day in the period ending the following May 31, during which options
granted pursuant to the Plan may be exercised. The duration, commencement and
termination of Offering Periods may be changed pursuant to Section 4 of this
Plan.     (m)   “Participant” shall mean an Employee who elects to participate
in the Plan during the applicable Offering Period.

-2-



--------------------------------------------------------------------------------



 



  (n)   “Plan” shall mean this 2002 Employee Stock Purchase Plan, as amended and
restated herein.     (o)   “Purchase Price” shall mean an amount equal to 95% of
the Fair Market Value of a share of Common Stock on the Exercise Date.     (p)  
“Reserves” shall mean the number of shares of Common Stock covered by each
option under the Plan which have not yet been exercised and the number of shares
of Common Stock which have been authorized for issuance under the Plan but not
yet placed under option.     (q)   “Subsidiary” shall mean a corporation,
domestic or foreign, of which not less than 50% of the voting shares are held by
the Company or a Subsidiary, whether or not such corporation now exists or is
hereafter organized or acquired by the Company or a Subsidiary.     (r)  
“Trading Day” shall mean a day on which national stock exchanges and the NASDAQ
System are open for trading.



  3.   ELIGIBILITY.



  (a)   Any Employee who shall be employed by the Company on a given Enrollment
Date shall be eligible to participate in the Plan.     (b)   Any provisions of
the Plan to the contrary notwithstanding, no Employee shall be granted an option
under the Plan (i) to the extent, immediately after the grant, such Employee (or
any other person whose stock would be attributed to such Employee pursuant to
Section 424(d) of the Code) would own capital stock of the Company and/or hold
outstanding options to purchase such stock possessing five percent (5%) or more
of the total combined voting power or value of all classes of the capital stock
of the Company or of any Subsidiary, or (ii) to the extent his or her rights to
purchase stock under all employee stock purchase plans of the Company and its
subsidiaries to accrue at a rate which exceeds Twenty-Five Thousand Dollars
($25,000) worth of stock (determined at the fair market value of the shares at
the time such option is granted) for each calendar year in which such option is
outstanding at any time, as same shall automatically be adjusted if this dollar
amount set forth in the Code is adjusted.



  4.   OFFERING PERIODS.

     The Plan shall be implemented by consecutive Offering Periods with a new
Offering Period commencing on the first Trading Day on or after June 1 and
December 1 each year, or on such other dates as the Administrator shall
determine, and continuing thereafter until terminated in accordance with
Section 19 hereof. The Administrator shall have the power: (i) to change the
duration, commencement and termination of Offering Periods and/or Purchase
Periods with respect to future offerings without stockholder approval if such
change is announced at least ten

-3-



--------------------------------------------------------------------------------



 



(10) days prior to the scheduled beginning of the first Offering Period or
Purchase Period to be effective thereafter, and (ii) to implement overlapping
Offering Periods.



  5.   PARTICIPATION.



  (a)   An eligible Employee may become a Participant in the Plan by completing
a subscription agreement authorizing payroll deductions in the form maintained
by the Company from time to time and filing it with the Company’s HR department
prior to the applicable Enrollment Date.     (b)   Payroll deductions for a
Participant shall commence on the first payroll following the Enrollment Date
and shall end on the last payroll in the Offering Period to which such
authorization is applicable, unless sooner terminated by the Participant as
provided in Section 10 hereof.



  6.   PAYROLL DEDUCTIONS.



  (a)   At the time a Participant files his or her subscription agreement, he or
she shall elect to have payroll deductions made on each pay day during the
Offering Period in an amount not less than one percent (1%) and not exceeding
ten percent (10%) of the Compensation which he or she receives on each pay day
during the Offering Period, and the aggregate of such payroll deductions during
the Offering Period shall not exceed ten percent (10%) of the Participant’s
Compensation during said Offering Period.     (b)   All payroll deductions made
for a Participant shall be credited to his or her account under the Plan and
will be withheld in whole percentages only. A Participant may not make any
additional payments into such account.     (c)   A Participant may discontinue
his or her participation in the Plan as provided in Section 10 hereof, or may
increase or decrease the rate of his or her payroll deductions during the
Offering Period by completing or filing with the Company a new subscription
agreement authorizing a change in payroll deduction rate. A Participant may not
change his or her payroll deduction rate, either by increasing or decreasing
such rate, more than once during an Offering Period. The Administrator may, in
its discretion, adjust the number of participation rate changes permitted during
any Offering Period. The change in rate shall be effective with the first full
payroll period following ten (10) business days after the Company’s receipt of
the new subscription agreement unless the Company elects to process a given
change in participation more quickly. A Participant’s subscription agreement
shall remain in effect for successive Offering Periods unless terminated as
provided in Section 10 hereof.     (d)   Notwithstanding the foregoing, to the
extent necessary to comply with Section 423(b)(8) of the Code as the same may be
amended and Section 3(b) hereof, a Participant’s payroll deductions may be
decreased to 0% at such time during any

-4-



--------------------------------------------------------------------------------



 



      Offering Period which is scheduled to end during the current calendar year
(the “Current Period”) that the aggregate of all payroll deductions that were
previously used to purchase stock under the Plan in a prior Offering Period
which ended during that calendar year plus all payroll deductions accumulated
with respect to the Current Period equal $23,750, as the same shall
automatically be adjusted if the dollar amount set forth in the Code is
adjusted. Payroll deductions shall recommence at the rate provided in such
Participant’s subscription agreement at the beginning of the first Offering
Period that is scheduled to end in the following calendar year, unless
terminated by the Participant as provided in Section 10 hereof.     (e)   At the
time the option is exercised, in whole or in part, or at the time some or all of
the Company’s Common Stock issued under the Plan is disposed of, the Participant
must make adequate provision for the Company’s federal, state or other tax
withholding obligations, if any, which arise upon the exercise of the option or
the disposition of the Common Stock. At any time, the Company may, but will not
be obligated to, withhold from the Participant’s compensation the amount
necessary for the Company to meet applicable withholding obligations, including
any withholding required to make available to the Company any tax deductions or
benefits attributable to sale or early disposition of the Common Stock by the
Employee.



  7.   GRANT OF OPTION.

     On the Enrollment Date of each Offering Period, each eligible Employee
participating in such Offering Period shall be granted an option to purchase on
the Exercise Date of such Offering Period (at the applicable Purchase Price) up
to a number of shares of the Company’s Common Stock determined by dividing such
Employee’s payroll deductions accumulated prior to such Exercise Date and
retained in the Participant’s account as of the Exercise Date by the applicable
Purchase Price; provided that in no event shall an Employee be permitted to
purchase during each Offering Period more than a number of Shares determined by
dividing $12,500, as the same shall be automatically adjusted upon any
adjustments in the dollar amount set forth in the Code, by the Fair Market Value
of a share of the Company’s Common Stock on the Enrollment Date, and provided
further that such purchase shall be subject to the limitations set forth in
Sections 3(b) and 12 hereof. Exercise of the option shall occur as provided in
Section 8 hereof, unless the Participant has withdrawn pursuant to Section 10
hereof, and shall expire on the last day of the Offering Period.



  8.   EXERCISE OF OPTION.

     Unless a Participant withdraws from the Plan as provided in Section 10
hereof, his or her option for the purchase of shares will be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to the option shall be purchased for such Participant at the applicable
Purchase Price with the accumulated payroll deductions in his or her account. No
fractional shares will be purchased; any payroll deductions accumulated in a
Participant’s account which are not sufficient to purchase a full share shall be
retained in the Participant’s

-5-



--------------------------------------------------------------------------------



 



account for the subsequent Offering Period, subject to earlier withdrawal by the
Participant as provided in Section 10 hereof. Any other monies left over in a
Participant’s account after the Exercise Date shall be returned to the
Participant. During a Participant’s lifetime, a Participant’s option to purchase
shares hereunder is exercisable only by him or her.



  9.   DELIVERY.

     As promptly as practicable after each Exercise Date on which a purchase of
shares occurs, the Company shall have the shares purchased upon the exercise of
the option listed in street name with a brokerage company of the Company’s
choice (the “Broker of Deposit”).



  10.   WITHDRAWAL; TERMINATION OF EMPLOYMENT.



  (a)   A Participant may withdraw all the payroll deductions credited to his or
her account and not yet used to exercise his or her option under the Plan at any
time prior to the 15th day before the end of an Offering Period by giving
written notice to the Company in the form maintained by the Company from time to
time. All of the Participant’s payroll deductions credited to his or her account
will be paid to such Participant promptly after receipt of notice of withdrawal
without interest and such Participant’s option for the Offering Period will be
automatically terminated, and no further payroll deductions for the purchase of
shares will be made for such Offering Period. If a Participant withdraws from an
Offering Period, payroll deductions will not resume at the beginning of the
succeeding Offering Period unless the Participant delivers to the Company a new
subscription agreement. A Participant may not make a partial withdrawal of
payroll deductions.     (b)   Upon a Participant’s ceasing to be an Employee (as
defined in Section 2(h) hereof), for any reason, including by virtue of him or
her having failed to remain an Employee of the Company for at least twenty
(20) hours per week during an Offering Period in which the Employee is a
Participant, he or she will be deemed to have elected to withdraw from the Plan
and the payroll deductions credited to such Participant’s account during the
Offering Period but not yet used to exercise the option will be returned to such
Participant or, in the case of his or her death, to the person or persons
entitled thereto under Section 14 hereof, and such Participant’s option will be
automatically terminated.



  11.   INTEREST.

     No interest shall accrue on the payroll deductions of a Participant in the
Plan.



  12.   STOCK.



  (a)   The maximum number of shares of the Company’s Common Stock which shall
be made available for sale under the Plan shall be 4,000,000 shares, subject to
adjustment upon changes in capitalization of the Company as provided in
Section 18

-6-



--------------------------------------------------------------------------------



 



    hereof. If on a given Exercise Date the number of shares with respect to
which options are to be exercised exceeds the number of shares then available
under the Plan, the Company shall make a pro rata allocation of the shares
remaining available for purchase in as uniform a manner as shall be practicable
and as it shall determine to be equitable.



  (b)   The Participant will have no interest or voting right in shares covered
by his or her option until such option has been exercised.     (c)   Shares to
be delivered to a Participant under the Plan will be registered in the name of
the Participant or in the name of the Participant and his or her spouse as
specified in the Participant’s subscription agreement.



  13.   ADMINISTRATION.



  (a)   Administrative Body. The Plan shall be administered by the Board or a
committee of members of the Board appointed by the Board. The Administrator
shall have full and exclusive discretionary authority to construe, interpret and
apply the terms of the Plan, to determine eligibility and to adjudicate all
disputed claims filed under the Plan. Every finding, decision and determination
made by the Administrator shall, to the full extent permitted by law, be final
and binding upon all parties. Members of the Board who are eligible Employees
are permitted to participate in the Plan, provided that:



  (1)   Members of the Board who are eligible to participate in the Plan may not
vote on any matter affecting the administration of the Plan or the grant of any
option pursuant to the Plan.     (2)   If a committee is established to be the
Administrator of the Plan, no member of the Board who is eligible to participate
in the Plan may be a member of the committee.



  (b)   Rule 16b-3 Limitations and Listing Standards. Notwithstanding the
provisions of Subsection (a) of this Section 13, in the event that Rule 16b-3
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or any successor provision (“Rule 16b-3”), or the listing standards of
any stock exchange or national market system on which the Company’s securities
may be listed (the “Listing Standards”), provide specific requirements for the
administrators of plans of this type, the Plan shall be only administered by
such a body and in such a manner as shall comply with the applicable
requirements of Rule 16b-3 and the Listing Standards. Unless permitted by
Rule 16b-3, no discretion concerning decisions regarding the Plan shall be
afforded to any committee whose members are not “non-employee directors” as that
term is used in Rule 16b-3.



  14.   DESIGNATION OF BENEFICIARY.

-7-



--------------------------------------------------------------------------------



 



  (a)   A Participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the Participant’s account under the
Plan in the event of such Participant’s death subsequent to an Exercise Date on
which the option is exercised but prior to delivery to such Participant of such
shares and cash. In addition, a Participant may file a written designation of a
beneficiary who is to receive any cash from the Participant’s account under the
Plan in the event of such Participant’s death prior to exercise of the option.
If a Participant is married and the designated beneficiary is not the spouse,
spousal consent shall be required for such designation to be effective.    
(b)   The Participant may change such designation of beneficiary at any time by
written notice. In the event of the death of a Participant and in the absence of
a beneficiary validly designated under the Plan who is living at the time of
such Participant’s death, the Company shall deliver such shares and/or cash to
the executor or administrator of the estate of the Participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such shares and/or cash to the
spouse or to any one or more dependents or relatives of the Participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.



  15.   TRANSFERABILITY.

     Neither payroll deductions credited to a Participant’s account nor any
rights with regard to the exercise of an option or to receive shares under the
Plan may be assigned, transferred, pledged or otherwise disposed of in any way
(other than by will, the laws of descent and distribution or as provided in
Section 14 hereof) by the Participant. Any such attempt at assignment, transfer,
pledge or other disposition shall be without effect, except that the Company may
treat such act as an election to withdraw funds from an Offering Period in
accordance with Section 10 hereof.



  16.   USE OF FUNDS.

     The Company may use all payroll deductions received or held by the Company
under the Plan for any corporate purpose, and the Company shall not be obligated
to segregate such payroll deductions.



  17.   REPORTS.

     Individual accounts will be maintained for each Participant in the Plan.
Statements of account will be given to participating Employees at least
annually, which statements will set forth the amounts of payroll deductions, the
Purchase Price, the number of shares purchased and the remaining cash balance,
if any.



  18.   ADJUSTMENTS UPON CHANGES IN CAPITALIZATION.

-8-



--------------------------------------------------------------------------------



 



  (a)   Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the Reserves as well as the price per share of
Common Stock covered by each option under the Plan which has not yet been
exercised shall be proportionately adjusted for any increase or decrease in the
number of issued shares of Common Stock resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common
Stock, or any other increase or decrease in the number of shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration”. Such adjustment shall
be made by the Administrator, whose determination in that respect shall be
final, binding and conclusive. Except as expressly provided herein, no issuance
by the Company of shares of stock of any class, or securities convertible into
            shares of stock of any class, shall affect, and no adjustment by
reason thereof shall be made with respect to, the number or price of shares of
Common Stock subject to an option.     (b)   Dissolution or Liquidation. In the
event of the proposed dissolution or liquidation of the Company, the Offering
Period will terminate immediately prior to the consummation of such proposed
action, unless otherwise provided by the Board.     (c)   Merger or Asset Sale.
In the event of a proposed sale of all or substantially all of the assets of the
Company, or the merger of the Company with or into another corporation, each
option under the Plan shall be assumed or an equivalent option shall be
substituted by such successor corporation or a parent or subsidiary of such
successor corporation, unless the Board determines, in the exercise of its sole
discretion and in lieu of such assumption or substitution, to shorten the
Offering Period(s) then in progress by setting a new Exercise Date (the “New
Exercise Date”) or to cancel each outstanding right to purchase and refund all
sums collected from Participants during the Offering Period(s) then in progress.
If the Board shortens the Offering Period(s) then in progress in lieu of
assumption or substitution in the event of a merger or sale of assets, the Board
shall notify each Participant in writing, at least ten (10) business days prior
to the New Exercise Date, that the Exercise Date for his or her option has been
changed to the New Exercise Date and that his or her option will be exercised
automatically on the New Exercise Date, unless prior to such date he or she has
withdrawn from the Offering Period(s) as provided in Section 10 hereof. For
purposes of this paragraph, an option granted under the Plan shall be deemed to
be assumed if, following the sale of assets or merger, the option confers the
right to purchase, for each share of option stock subject to the option
immediately prior to the sale of assets or merger, the consideration (whether
stock, cash or other securities or property) received in the sale of assets or
merger by holders of Common Stock for each share of Common Stock held on the
effective date of the transaction (and if such holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Common Stock); provided, however, that if such
consideration received in the sale of assets or merger was not solely common
stock of the successor corporation or its parent (as

-9-



--------------------------------------------------------------------------------



 



      defined in Section 424(e) of the Code), the Board may, with the consent of
the successor corporation and the Participant, provide for the consideration to
be received upon exercise of the option to be solely common stock of the
successor corporation or its parent equal in fair market value to the per share
consideration received by holders of Common Stock upon the sale of assets or
merger.         The Board may, if it so determines in the exercise of its sole
discretion, also make provision for adjusting the Reserves, as well as the price
per share of Common Stock covered by each outstanding option, in the event the
Company effects one or more reorganizations, recapitalization, rights offerings
or other increases or reductions of shares of its outstanding Common Stock, and
in the event of the Company being consolidated with or merged into any other
corporation.



  19.   AMENDMENT OR TERMINATION.



  (a)   The Board may at any time and for any reason terminate or amend the
Plan. Except as provided in Section 18 hereof, no such termination can affect
options previously granted, provided that an Offering Period may be terminated
by the Board on any Exercise Date if the Board determines that the termination
of the Plan is in the best interests of the Company and its stockholders. Except
as provided in Section 18 hereof, no amendment may make any change in any option
theretofore granted which adversely affects the rights of any Participant. To
the extent necessary to comply with Rule 16b-3 or Section 423 of the Code (or
any successor rule or provision or any other applicable law or regulation), or
the Listing Standards, the Company shall obtain stockholder approval in such a
manner and to such a degree as required.     (b)   Without stockholder consent
and without regard to whether any Participant rights may be considered to have
been “adversely affected,” the Administrator shall be entitled to change the
Offering Periods, limit the frequency and/or number of changes in the amount
withheld during an Offering Period, establish the exchange ratio applicable to
amounts withheld in a currency other than U.S. dollars, permit payroll
withholding in excess of the amount designated by a Participant in order to
adjust for delays or mistakes in the Company’s processing of properly completed
withholding elections, establish reasonable waiting and adjustment periods
and/or accounting and crediting procedures to ensure that amounts applied toward
the purchase of Common Stock for each Participant properly correspond with
amounts withheld from the Participant’s Compensation, and establish such other
limitations or procedures as the Administrator determines in its sole discretion
advisable which are consistent with the Plan.

-10-



--------------------------------------------------------------------------------



 



  20.   NOTICES.

     All notices or other communications by a Participant to the Company under
or in connection with the Plan shall be deemed to have been duly given when
received in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.



  21.   CONDITIONS UPON ISSUANCE OF SHARES.

     Shares shall not be issued with respect to an option unless the exercise of
such option and the issuance and delivery of such shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act of 1933, as amended, the Exchange Act,
the rules and regulations promulgated thereunder, and the requirements of any
stock exchange upon which the shares may then be listed, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.

     As a condition to the exercise of an option, the Company may require the
person exercising such option to represent and warrant at the time of any such
exercise that the shares are being purchased only for investment and without any
present intention to sell or distribute such shares if, in the opinion of
counsel for the Company, such a representation is required by any of the
aforementioned applicable provisions of law.



  22.   TERM OF PLAN.

     The amendment and restatement of the Plan set forth herein shall become
effective on June 1, 2005. The Plan shall continue in effect for a term of ten
(10) years from its original effective date of February 1, 2002 unless sooner
terminated under Section 19 hereof.



  23.   ADDITIONAL RESTRICTIONS OF RULE 16b-3.

     The terms and conditions of options granted hereunder to, and the purchase
of shares by, persons subject to Section 16 of the Exchange Act shall comply
with the applicable provisions of Rule 16b-3. This Plan shall be deemed to
contain, and such options shall contain, and the shares issued upon exercise
thereof shall be subject to, such additional conditions and restrictions as may
be required by Rule 16b-3 to qualify for the maximum exemption from Section 16
of the Exchange Act with respect to Plan transactions.



  24.   RULES FOR FOREIGN JURISDICTIONS.



  (a)   The Administrator may adopt rules or procedures relating to the
operation and administration of the Plan to accommodate differences in local
law, tax policy or custom. Without limiting the generality of the foregoing,
rules and procedures may be adopted regarding handling of payroll deductions,
payment of interest, conversion of local currency, payroll tax, withholding
procedures and handling of stock certificates that vary depending on location.

-11-



--------------------------------------------------------------------------------



 



  (b)   The Administrator may approve such supplements to, or amendments,
restatements or alternative versions of this Plan as it may consider necessary
or appropriate to accommodate differences in local law, tax policy or custom,
without affecting the terms of this Plan as in effect for any other purpose,
(including supplements, amendments, restatements and alternative versions
designed to be outside the scope of Section 423 of the Code), provided that no
such supplements, amendments, restatements or alternative versions shall include
any provisions that are inconsistent with the terms of this Plan, as then in
effect, unless the Plan could have been amended to eliminate such inconsistency
without further approval by the stockholders of the Company.

-12-